DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites “An electrolytic capacitor comprising the electrolyte solution for an electrolytic capacitor according to claim 1” which causes confusion. It is unclear if the “an electrolytic capacitor’ recited in the second line is the same or different from the “An electrolytic capacitor” recited in the first line. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(d) or pre-AlA 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 fails to further limit the subject matter of the claim 1 upon which it depends. Specifically, claim 7 merely reiterate claim 1 without adding any further limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 & 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2003246824A hereafter referred to as Doura.
In regards to claim 1 & 7, Doura discloses
An electrolytic solution for an electrolytic capacitor which is an electrolytic solution for an electrolytic capacitor ([0001]) comprising an electrolytic solution additive for an electrolytic capacitor (B) including a polymer (A) containing a (meth)acrylic monomer (a) as an essential constituent component ([0048]), an organic solvent (C) having a hydroxyl group concentration of higher than 10 mmol/g ([0048] – ethylene glycol) and an electrolyte (D) ([0048]) and in which a content of a (meth)acrylic monomer (a1) having a hydroxy group is 60 to 100 wt% with respect to a total weight of all monomers constituting the polymer (A) ([0048-0049] – 1g of polymer includes 0.95g of 2-hydroxyethyl methacrylate (i.e. 95%) or 0.93g of 2-hydroxyethyl methacrylic acid (i.e. 93%)).  

In regards to claim 3, Doura discloses


In regards to claim 4, Doura discloses
The electrolytic solution for an electrolytic capacitor according to claim 1, further comprising a (meth)acrylic monomer (a2) having a carboxy group as the (meth)acrylic monomer (a) constituting the polymer (A) ([0049]).  

In regards to claim 5, Doura discloses
The electrolytic solution for an electrolytic capacitor according to claim 4, wherein the (meth)acrylic monomer (a2) having a carboxy group is (meth)acrylic acid and/or an adduct (a21) obtained by adding an acid anhydride having 4 to 10 carbon atoms to the (meth)acrylic monomer (al) having a hydroxy group ([0049]). 

Claim(s) 1, 3, & 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strange et al. (US 6,468,317).
In regards to claim 1 & 7, Strange ‘317 discloses
).  

In regards to claim 3, Strange ‘317 discloses
The electrolytic solution for an electrolytic capacitor according to claim 1, wherein the (meth)acrylic monomer (a1) having a hydroxy group is at least one monomer selected from the group consisting of a hydroxyalkyl (meth)acrylate (all) having 4 to 12 carbon atoms, an adduct (al2) obtained by adding a lactone having 2 to 12 carbon atoms to the hydroxyalkyl (meth)acrylate (al1) having 4 to 12 carbon atoms, and an adduct (al3) obtained by adding an alkylene oxide having 2 to 4 carbon atoms to the hydroxyalkyl (meth)acrylate (al l) having 4 to 12 carbon atoms (C5:L65 to C6:L11).  
 
In regards to claim 6, Strange ‘317 discloses
The electrolytic solution for an electrolytic capacitor according to claim 1, further comprising a boric acid compound (E) (C5:L65 to C6:L11).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doura in view of JP2002324734A hereafter referred to as Yamashita.
In regards to claim 2,
Doura fails to explicitly disclose wherein a number average molecular weight of the polymer (A) is 1,000 to 100,000.  



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Doura such that a number average molecular weight of the polymer (A) is 1,000 to 100,000 to obtain a gelled electrolyte with sufficient strength, as taught by Yamashita.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,522,524 – C2:L44-47		US 5,661,629 – example 1

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848